Citation Nr: 1822213	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  16-35 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for diabetes mellitus (DM) to include as secondary to herbicide agent exposure (Agent Orange).

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity to include as secondary to DM.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity to include as secondary to DM.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1958 until January 1978.

These matters come before the Board of Veterans' Appeals (Board) from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files, using Caseflow Reader.  All records are now in these electronic systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets having to remand the Veteran's claims; however, the Board finds that additional development is necessary before the claims on appeal are considered.

The Veteran has not been afforded a VA examination with respect to the claimed disabilities.  The record reflects the Veteran has been diagnosed with both diabetes mellitus and peripheral neuropathy of the lower extremities.  A medical treatment record provided by the Veteran's physician Dr. J. A. notes the Veteran was examined on September 1, 1978, and it was found the Veteran had traces of sugar in his urine and determined to be pre-diabetic at that time.  Dr. J. A. further noted the Veteran also developed diabetic neuropathy.  See Medical Treatment Record - Non-Government Facility received October 15, 2014.  

Moreover, the Veteran has asserted and service personnel records indicate the Veteran has served in both Vietnam and Thailand.  The Veteran has contended that his DM is due to exposure to Agent Orange.  As there is no medical opinion addressing this issue the Board finds remand is necessary to obtain an adequate opinion.

VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  Specifically, VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Thus, the Board finds a remand is necessary to afford the Veteran a VA examination to determine the etiology of these disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's issues on appeal, to specifically include updated treatment records related to the claimed disabilities.  If any of the requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Next, have the JSRRC issue a memorandum regarding whether there is a finding of verification of exposure to herbicide agents in Thailand or Vietnam.

3.  After the above has been completed, schedule the Veteran for a VA examination with a qualified examiner to determine nature and etiology of his diabetes mellitus.  The electronic claims file, including a copy of this remand should be reviewed in conjunction with this examination.

The examiner is asked to opine whether:

a).  It is at least as likely as not (a 50 percent or higher probability) that the Veteran's diabetes mellitus had its onset in or is otherwise related to the Veteran's military service, or was present within the one year period following the Veteran's separation from service in January 1978 and, if so, provide information concerning the severity thereof?

b).  If not, is it at least as likely as not (a 50 percent or higher probability) that the Veteran's diabetes mellitus is related to his exposure to Agent Orange?

The reviewing clinician's opinion(s) must reflect consideration of the Veteran's reports of symptoms during and following service, and the opinion provided cannot be based solely on the absence of in-service or post-service treatment.

The examiner's attention is drawn to the medical treatment records provided by Dr. J. A. indicating the Veteran was found to have sugar in his urine in September 1978.

4.  After the development requested in item #1and #2 is completed, schedule the Veteran for a VA examination with a qualified examiner to determine nature and etiology of his peripheral neuropathy of the right and left lower extremities.  The electronic claims file, including a copy of this remand should be reviewed in conjunction with this examination.

The examiner is asked to opine whether:

a).  It is at least as likely as not (a 50 percent or higher probability) that the Veteran's peripheral neuropathy of the bilateral lower extremities had its onset in or are otherwise related to the Veteran's military service?

b).  If not, is it at least as likely as not (a 50 percent or higher probability) that the Veteran's peripheral neuropathy of the bilateral lower extremities was caused by the Veteran's DM?

c).  It is at least as likely as not (a 50 percent or higher probability) that the Veteran's peripheral neuropathy of the bilateral lower extremities was aggravated by the Veteran's DM?

The reviewing clinician's opinion(s) must reflect consideration of the Veteran's reports of symptoms during and following service, and the opinion provided cannot be based solely on the absence of in-service or post-service treatment.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied a supplemental statement of the case (SSOC) must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, then return the appeal to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




